DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 were originally presented having a filing date of May 29, 2019. The claims have been amended on April 7, 2022.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application 201811038113 filed in India on October 8th, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements that were filed on May 29, 2019, Feb 21, 2020, and April 29, 2021 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  An initialed copy of each Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 10, 15, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without integrating it into a practical application nor significantly more.
101 Analysis – Step 1
Claim 1 and 10 are directed to a method (i.e. process) of and system for generating navigation data of a geographic location. Therefore, claim 1 and 10 are within at least one of the four statutory categories.
Claim 19 is directed to a computer program product comprising at least one non- transitory computer-readable storage medium. It is within the broadest reasonable interpretation that the computer program product contains transitory computer readable storage mediums and therefore it is not within one of the four statutory categories. For purposes of the 101 rejection below, the examiner interprets claim 19 to read “A non-transitory computer program product comprising…”.
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a)  mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (unbolded below)and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

A computer-implemented method for generating navigation data of a geographical location, the method comprising:
identifying at least one landmark located along a source road in the geographical location from a source image captured by an imaging device;
segmenting the source image using a deep learning model to identify a segmentation mask; 
generating a template image based on the segmentation mask and a street image of the at least one landmark, wherein the street image comprises a 2D footprint of the at least one landmark falling within a field-of-view of the imaging device;
matching the template image successively with a sequence of images of the at least one landmark to determine a confidence score for each image in the sequence of images; 
identifying a first image from the sequence of images whose confidence score is below a predetermined threshold; 
selecting a second image from the sequence of images, that is immediately preceding the first image in the sequence of images, wherein the confidence score of the second image is above the predetermined threshold;
calculating a visibility distance of the at least one landmark based on the source image and the second image; 
and generating the navigation data based on the calculated visibility distance.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “identifying at least one landmark…” in the context of this claim encompasses a person evaluating a scenery for landmarks, “identifying a first image…” in the context of this claim encompasses a person evaluating images based on confidence of an object being in them and judging one image being below a threshold, “calculating…”  encompasses evaluating the distance when an object comes into view compared to its location, “generating the navigation data…” encompasses evaluating where a turn is based on predetermined criteria. Accordingly, the claim recites at least one abstract idea.
Regarding claims 10 and 19, the 101 interpretation for Step 2A Prong I remains as applied to claim 1.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the unbolded portions continue to represent the “abstract idea”)
A computer-implemented method for generating navigation data of a geographical location, the method comprising:
identifying at least one landmark located along a source road in the geographical location from a source image captured by an imaging device;
segmenting the source image using a deep learning model to identify a segmentation mask; 
generating a template image based on the segmentation mask and a street image of the at least one landmark, wherein the street image comprises a 2D footprint of the at least one landmark falling within a field-of-view of the imaging device;
matching the template image successively with a sequence of images of the at least one landmark to determine a confidence score for each image in the sequence of images; 
identifying a first image from the sequence of images whose confidence score is below a predetermined threshold; 
selecting a second image from the sequence of images, that is immediately preceding the first image in the sequence of images, wherein the confidence score of the second image is above the predetermined threshold;
calculating a visibility distance of the at least one landmark based on the source image and the second image; 
and generating the navigation data based on the calculated visibility distance.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “from a source image…”,  “segmenting….”, “generating a template image…”, and “matching…” the examiner submits that these limitations are insignificant extra-solution activity that is well known in the art and/or are mere data manipulation. In particular, receiving an image from an imaging device is recited at a high level of generality , and amount to mere data gathering , which is a form of an insignificant extra-solution activity. The segmenting step, generating step, and matching step amounts to mere data manipulation that is not integrated into a practical application.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding claims 10 and 19, the 101 Step 2A prong 2 remains as applied to claim 1. Claim 10 includes the additional element of “at least one database configured to store a sequence of images of at least one landmark located along a source road in the geographical location”. The element of “a database…” is recited at a high level of generality and can be considered a generic computer component, therefore the element does not integrate the judicial exception into a practical application. Claim 19 includes the element “a non-transitory computer program product comprising at least one non- transitory computer-readable storage medium having computer-executable program code instructions stored therein.” This element is recited at a high level of generality and can be considered a generic computer component; therefore the element does not integrate the judicial exception into a practical application.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “from a source image…”, “generating…”, and “matching….” amount to nothing more than gathering or manipulating data. Generally gathering and manipulating data using well-understood means cannot provide an inventive concept. And as discussed above, the additional limitations of “segmenting…”, the examiner submits that this limitation is well-known and conventional method of segmenting images in the art and does amount to significantly more than the judicial exception.
Regarding claim 10 and 19, generic computer components are well-under stood means and cannot provide an inventive concept. Therefore the limitations do not amount to significantly more than the judicial exception.
Dependent claim(s) 6 and 15 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application because they are all towards general data manipulation and gathering. Therefore, dependent claims 6 and 15 are not patent eligible under the same rationale as provided for in the rejection of 1 and 10. Therefore, claims 1, 6, 10, 15, and 19 are ineligible under 35 USC §101.
In general, a claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception. Abstract ideas include the following groupings of subject matter, when recited as such In a claim limitation: (a) Mathematical concepts— mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element{s} that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application:
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and e the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
the additional element(s) adds insignificant extra-solution activity to the judicial exception;
and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (USP 9/671,243) in view of Quoc Do et al. (A Visual Landmark Recognition System for
Autonomous Robot Navigation) in view of Matsumura et al. (USP 6/222,583), and in view of Toshihiro et al. (Application JP 2013014466) (hereinafter referred to as “Stein”, “Quoc”, “Matsumura”, and “Toshihiro”,  respectively).
Regarding claim 1, Stein discloses a computer implemented method of generating navigation data of a geographical location, the method comprising:
 identifying at least one landmark located along a source road in the geographical location from a source image captured by an imaging device” (see at least Stein Col 2 L 31-45:“…a method for generating and delivering navigational information, …using the one or more processing devices to derive, from the plurality of images, visual information associated with at least one object in the environment…”);and
segmenting the source image (see at least Stein Col 14 L 12-22: “…navigation system 100 may search for visually detected structures…If such a structure is located, processing unit 110 may…classify the structure using color histograms, template matching, pattern recognition, and/or OCR against a database of landmark objects…”);and
generating navigation data based on the…visibility distance (see at least Stein Col 14 L 14-53:“In some embodiments, navigation system 100 may test for whether a particular object should be visible to a user before issuing instructions including visual information regarding the particular object...In some embodiments, processing unit 110 could develop navigational instructions referencing the mapped entity…” and Stein Col 13 L 19-27:“…in some embodiments, processing unit 110 may be configured to use map data to identify at least one mapped entity and…If the mapped entity is visible to the user, processing unit 110 may include in the determined one or more instructions at least one reference to the mapped entity.”
Stein fails to explicitly disclose using a deep learning model to identify a segmentation mask, but Stein does teach navigation system 100 may search for visually detected structures located at the target distance. (see at least Stein Col 14 Lines 13-14). Quoc teaches in a similar field of landmark based navigation using a deep learning model to identify a segmentation mask  (see at least Quoc page 2 section 2.2 para 1: “The feature extraction is based on the MFM mechanism and lateral competition. The former is developed by extracting and extending the SAART’s topdown memory feedback facilitation and inhibition modulation [7], to cope with real-time visual landmark recognition in cluttered background. The mechanism uses memory filters associated with the active memory template to selectively enhance the selection of the desired information, while discarding the insignificant data from the bottom-up edge input in order to improve the performance of the extraction process.”; Here a SAART neural network [deep learning] is used identify landmarks by creating filters (such as the LEA filter of Figure 2 element (d) [segmentation mask]). 

    PNG
    media_image1.png
    529
    768
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stein with Quoc to include a deep learning model to identify a segmentation mask based on the motivation to detect structures at a target distance and classify the structures to provide appropriate instructions (see at least Stein Col 14 Lines 13-18) and to do so in real-time (see at least Quoc page 2, column 1 lines 8-12). 
The combination of Stein and Quoc fails to explicitly disclose:
generating a template image based on the segmentation mask and a street image of the at least one landmark, wherein the street image comprises a 2D footprint of the at least one landmark falling within a field-of-view of the imaging device;
matching the template image successively with a sequence of images of the at least one landmark to determine a confidence score for each image in the sequence of images;
identifying a first image from the sequence of images whose confidence score is below a predetermined threshold; and
calculating a visibility distance of the at least one landmark based on the source image and the second image,
however, Matsumura teaches these limitations.
Matsumura teaches:
generating a template image based on the segmentation mask and a street image of the at least one landmark, wherein the street image comprises a 2D footprint of the at least one landmark falling within a field-of-view of the imaging device (see at least Matsumura Col 13 L 16-23: “Based on the line data remaining after elimination of occluded lines, the CG image is divided into sub-domains…fig 10 shows an example wherein the CG image is divided into a plurality of sub-domains”; while not explicitly called a “2D footprint”, at least Col 13 line 10 describes the CG image sub-domains are formed by two-dimensional forms.);
matching the template image successively with a sequence of images of the at least one landmark to determine a confidence score for each image in the sequence of images (see at least Matsumura Col 13 L 24-31:”After the process of dividing the CG image into sub-domains is completed, the control section 8B instructs the label information preparation section 6B to correlate the sub-domains of the CG image with the sub-domains of the sight image. The label information preparation section 6B correlates the sub-domains of the CG image with the sub-domains of the sight image by means of template matching.”);
identifying a first image from the sequence of images whose confidence score is below a predetermined threshold (see at least Matsumura Col 13 L 24-31) and
calculating a visibility distance of the at least one landmark based on the source image and the second image (see at least Matsumura Col 22-23 L 67-4:“The distance information acquiring section 13B determines the distances (depth values) from the second image to each point in the first image for each sub-domain. The control section 8E stores the collected information as a sight image file.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in the combination of Stein and Quoc to use “generating a template image”, “matching the template with a sequence of images”, identifying a first image”, and “calculating a visibility distance” based on the motivation to improve the recognition and classification of objects for template matching (see at least Stein col 14 lines 15-18) and to recognize any target objects at the relevant target distance (see at least Stein col 14 lines 6-8) based on what actual scenery is in view of a video image (see at least Matsumura Col 1 Lines 61-67). 
Matsumura further teaches acquiring images and GPS positions every second (see at least col 20 lines 1-14) and Stein teaches comparing two images take a set distance apart for a depth measurement (see at least Stein Col 10 Lines 39-43). However, the combination of Stein, Quoc, and Matsumura fails to explicitly disclose selecting a second image from the sequence of images, that is immediately preceding the first image in the sequence of images, wherein the confidence score of the second image is above the predetermined threshold. However, Toshihiro teaches this limitation (see at least Toshihiro Para 33:“The imaging means images the periphery…multiple times at different timings…A mark object detection means detects an installation position of a mark object…in a captured image for each of a plurality of captured images…The variation calculation means calculates a variation between a plurality of captured images regarding an installation position of the mark….  When the variation calculated…is less than or equal to a threshold value, the intersection guidance means guides the guidance intersection using the mark object.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stein, Quoc, and Matsumura with Toshihiro to include selecting a second image based on the motivation to correspond points from one image to a second image (see at least Stein Col 11 Lines 23-26) and to prevent erroneous detection of an objects that are not good for navigation (see at least Toshihiro para 94).

Regarding claims 5, Stein in view of Quoc in view of Matsumura in view of Toshihiro remains as applied to claim 1. Stein further discloses a method and system wherein:
	the source image is segmented for detection and localization of the at least one landmark (see at least Stein Col 9 L 26-39:“…Based on this plurality of images, processing unit 110 may derive visual information associated with at least one object in the environment…Visual information that may be derived from the images may include nearly any visual aspect of a viewed object, including, for example, a color, size, or building material of a building…” and Stein Col 10 L 26-29: “Distances to objects within the field of view of cameras…may also be determined using any suitable method. In some embodiments, a depth map may be determined using structure from motion (SFM).”

Regarding claims 6, the combination of Stein, Quoc, Matsumura, and Toshihiro remains as applied to claim 1. Stein further discloses a method and system where 
“a computing arrangement is further configured to: detect one or more potential landmarks located along the source road in the geographical location and select the at least one landmark, to determine the visibility distance, having better visibility in the sequence of images among the one or more potential landmarks.” (see at least Stein Col 9 L 26-39 and Stein Col 13 L 54-60: “In some cases, multiple mapped entities may be identified and/or verified as located at the target distance. In such cases, navigation system 100 may apply additional hierarchical rankings to determine which of the multiple targets on which to rely. Again, color and size of the objects may be factors in ranking the objects. Additionally, or alternatively, location of the object may be used.”)

Regarding independent claim 10, Stein discloses:
	the system comprising: at least one database configured to store a sequence of images of at least one landmark located along a source road in the geographical location. (see at least Stein Col 14 L 12-22:“…navigation system 100 may search for visually detected structures…If such a structure is located, processing unit 110 may…classify the structure using color histograms, template matching, pattern recognition, and/or OCR against a database of landmark objects…”)
 identifying at least one landmark located along a source road in the geographical location from a source image captured by an imaging device” (see at least Stein Col 2 L 31-45:“…a method for generating and delivering navigational information, …using the one or more processing devices to derive, from the plurality of images, visual information associated with at least one object in the environment…”); and
segmenting the source image (see at least Stein Col 14 L 12-22: “…navigation system 100 may search for visually detected structures…If such a structure is located, processing unit 110 may…classify the structure using color histograms, template matching, pattern recognition, and/or OCR against a database of landmark objects…”);and
generating navigation data based on the…visibility distance (see at least Stein Col 14 L 14-53:“In some embodiments, navigation system 100 may test for whether a particular object should be visible to a user before issuing instructions including visual information regarding the particular object...In some embodiments, processing unit 110 could develop navigational instructions referencing the mapped entity…” and Stein Col 13 L 19-27:“…in some embodiments, processing unit 110 may be configured to use map data to identify at least one mapped entity and…If the mapped entity is visible to the user, processing unit 110 may include in the determined one or more instructions at least one reference to the mapped entity.”)
Stein fails to explicitly disclose using a deep learning model to identify a segmentation mask, but Stein does teach navigation system 100 may search for visually detected structures located at the target distance. (see at least Stein Col 14 Lines 13-14). Quoc teaches in a similar field of landmark based navigation using a deep learning model to identify a segmentation mask  (see at least Quoc page 2 section 2.2 para 1: “The feature extraction is based on the MFM mechanism and lateral competition. The former is developed by extracting and extending the SAART’s topdown memory feedback facilitation and inhibition modulation [7], to cope with real-time visual landmark recognition in cluttered background. The mechanism uses memory filters associated with the active memory template to selectively enhance the selection of the desired information, while discarding the insignificant data from the bottom-up edge input in order to improve the performance of the extraction process.”; Here a SAART neural network [deep learning] is used identify landmarks by creating filters (such as the LEA filter of Figure 2 element (d) [segmentation mask]). 


    PNG
    media_image1.png
    529
    768
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stein with Quoc to include a deep learning model to identify a segmentation mask based on the motivation to detect structures at a target distance and classify the structures to provide appropriate instructions (see at least Col 14 Lines 13-18) and to do so in real-time (see at least Quoc page 2, column 1 lines 8-12).. 
The combination of Stein and Quoc fails to explicitly disclose:
generating a template image based on the segmentation mask and a street image of the at least one landmark, wherein the street image comprises a 2D footprint of the at least one landmark falling within a field-of-view of the imaging device;
matching the template image successively with a sequence of images of the at least one landmark to determine a confidence score for each image in the sequence of images;
identifying a first image from the sequence of images whose confidence score is below a predetermined threshold; and
calculating a visibility distance of the at least one landmark based on the source image and the second image,
however, Matsumura teaches these limitations.
Matsumura teaches:
generating a template image based on the segmentation mask and a street image of the at least one landmark, wherein the street image comprises a 2D footprint of the at least one landmark falling within a field-of-view of the imaging device (see at least Matsumura Col 13 L 16-23: ““Based on the line data remaining after elimination of occluded lines, the CG image is divided into sub-domains…fig 10 shows an example wherein the CG image is divided into a plurality of sub-domains”);
matching the template image successively with a sequence of images of the at least one landmark to determine a confidence score for each image in the sequence of images (see at least Matsumura Col 13 L 24-31:”After the process of dividing the CG image into sub-domains is completed, the control section 8B instructs the label information preparation section 6B to correlate the sub-domains of the CG image with the sub-domains of the sight image. The label information preparation section 6B correlates the sub-domains of the CG image with the sub-domains of the sight image by means of template matching.”);
identifying a first image from the sequence of images whose confidence score is below a predetermined threshold (see at least Matsumura Col 13 L 24-31) and
calculating a visibility distance of the at least one landmark based on the source image and the second image (see at least Matsumura Col 22-23 L 67-4:“The distance information acquiring section 13B determines the distances (depth values) from the second image to each point in the first image for each sub-domain. The control section 8E stores the collected information as a sight image file.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in the combination of Stein and Quoc to use “generating a template image”, “matching the template with a sequence of images”, identifying a first image”, and “calculating a visibility distance” based on the motivation to improve the recognition and classification of objects for template matching (see at least Stein col 14 lines 15-18) and to recognize any target objects at the relevant target distance (see at least Stein col 14 lines 6-8) based on what actual scenery is in view of a video image (see at least Matsumura Col 1 Lines 61-67). 
Matsumura further teaches acquiring images every second or based on a GPS location and Stein teaches comparing two images for a depth measurement. However, the combination of Stein, Quoc, and Matsumura fails to explicitly disclose selecting a second image from the sequence of images, that is immediately preceding the first image in the sequence of images, wherein the confidence score of the second image is above the predetermined threshold. However, Toshihiro teaches this limitation (see at least Toshihiro Para 33:“The imaging means images the periphery…multiple times at different timings…A mark object detection means detects an installation position of a mark object…in a captured image for each of a plurality of captured images…The variation calculation means calculates a variation between a plurality of captured images regarding an installation position of the mark….  When the variation calculated…is less than or equal to a threshold value, the intersection guidance means guides the guidance intersection using the mark object.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stein, Quoc, and Matsumura with Toshihiro to include selecting a second image based on the motivation to correspond points from one image to a second image (see at least Stein Col 11 Lines 23-26) and to prevent erroneous detection of an objects that are not good for navigation (see at least Toshihiro para 94)..

Regarding claim 14, the combination Stein in view of Quoc in view of Matsumura in view of Toshihiro remains as applied to claim 10. Stein further discloses a method and system wherein:
	the source image is segmented for detection and localization of the at least one landmark (see at least Stein Col 9 L 26-39:“…Based on this plurality of images, processing unit 110 may derive visual information associated with at least one object in the environment…Visual information that may be derived from the images may include nearly any visual aspect of a viewed object, including, for example, a color, size, or building material of a building…” and Stein Col 10 L 26-29: “Distances to objects within the field of view of cameras…may also be determined using any suitable method. In some embodiments, a depth map may be determined using structure from motion (SFM).”

Regarding claim 15, the combination of Stein, Quoc, Matsumura, and Toshihiro remains as applied to claim 10. Stein further discloses a method and system where 
“a computing arrangement is further configured to: detect one or more potential landmarks located along the source road in the geographical location and select the at least one landmark, to determine the visibility distance, having better visibility in the sequence of images among the one or more potential landmarks.” (see at least Stein Col 9 L 26-39 and Stein Col 13 L 54-60: “In some cases, multiple mapped entities may be identified and/or verified as located at the target distance. In such cases, navigation system 100 may apply additional hierarchical rankings to determine which of the multiple targets on which to rely. Again, color and size of the objects may be factors in ranking the objects. Additionally, or alternatively, location of the object may be used.”)

Claims 2, 3 , 4, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Quoc in view of Matsumura in view of Toshihiro in view of Campani et al. (Visual Routines for Outdoor Navigation), hereinafter referred to as “Campani”.
	
Regarding claim 2, the combination of Stein, Quoc, Matsumura, and Toshihiro remains as applied to claim 1. Stein further discloses a method and a system comprising:
	determining a shape figure of the at least one landmark in the template image (see at least Stein Col 14 L 12-22: “…navigation system 100 may search for visually detected structures located at the target distance. If such a structure is located, processing unit 110 may attempt to classify the structure using color histograms, template matching, pattern recognition, and/or OCR against a database of landmark objects…”);
the combination of Stein, Quoc, and Matsumura, does not explicitly disclose: 
matching the template image successively with the sequence of images of the at least one landmark based on the largest fitting rectangle. However, Toshihiro teaches this limitation (see at least Toshihiro Para 33: The imaging means images the periphery…multiple times at different timings… A mark object detection means detects an installation position of a mark object…in a captured image for each of a plurality of captured images…The variation calculation means calculates a variation between a plurality of captured images regarding an installation position of the mark…. When the variation calculated by the variation calculation means is less than or equal to a threshold value, the intersection guidance means guides the guidance intersection using the mark object.)
The method and system of Stein, Quoc, Matsumura, and Toshihiro does not explicitly disclose:
determining a largest fitting rectangle fitting inside the shape figure. 
However, Campani teaches large rectangles fitting shape figures (see at least Campani Figure 3 Image C where the rectangles are around the shapes).


    PNG
    media_image2.png
    344
    498
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Stein, Quoc, Matsumura, and Toshihiro with Campani to include rectangles inside the shape figure based on the motivation to divide up the image into sub-domains and combine like sub-domains into one sub-domain for an object for later processing (see at least Matsumura Col 10) and to identify  and immediately recognize buildings vehicles and various landmarks (see at least Campani page 111 column 2 para 5).
	
Regarding claim 3, the combination of Stein, Quoc, Matsumura, Toshihiro, and Campani remains as applied to claim 2. Campani further teaches “the largest fitting rectangle is the largest fitting rectangle bounding the maximum height of the shape figure” (see at least Campani Figure 3 image C where the rectangles bound near the maximum height).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify method and system of Stein, Quoc, Matsumura, Toshihiro, and Campani to include bounding the maximum height of the shape figure based on the motivation to resize the rectangle to have the best fit of the shape figure (see at least Campani page “109” left Col first paragraph).

Regarding claim 4, the combination of Stein, Quoc, Matsumura, Toshihiro, and Campani remains as applied to claim 3. Stein further teaches a method and system  wherein:
the sequence of images is captured by the imaging device from multiple points of view on the source road (see at least Stein Col 5 L 35-52:"The cameras included on vehicle 200 as part of the image acquisition unit 120 may be positioned at any suitable location…provide a line of sight similar to that of the driver of vehicle…¶ Other locations for the cameras of image acquisition unit 120 may also be used. For example, camera 124 may be located on or in a bumper of vehicle 200. Such a location may be especially suitable for cameras having a wide field of view…the bumper camera and driver may not always see the same objects.”),
each of the sequence of images has at least a portion of the at least one landmark (see at least Stein Col 5 L 35-52),
a size of the at least one landmark corresponding to the at least portion is different in each of the sequence of images (see at least Stein Col 5 L 35-52).
The combination of Stein, Quoc, Matsumura, and Toshihiro does not explicitly disclose:
the largest fitting rectangle is resized on the basis of the size of the at least one landmark corresponding to the at least portion in each of the sequence of images.
However, Campani teaches this limitation (see at least figure 3 image C wherein the boxes are resized based on objects of interest). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Stein, Quoc, Matsumura, and Toshihiro with Campani to include the largest fitting rectangle is resized on the basis of the size of the at least one landmark corresponding to the at least portion in each of the sequence of images based on the motivation to resize the rectangle to have the best fit of the shape figure (see at least Campani page “109” left Col first paragraph).
Regarding claim 11, the combination of Stein, Quoc, Matsumura, and Toshihiro remains as applied to claim 10. Stein further discloses a method and a system comprising:
	determining a shape figure of the at least one landmark in the template image (see at least Stein Col 14 L 12-22: “…navigation system 100 may search for visually detected structures located at the target distance. If such a structure is located, processing unit 110 may attempt to classify the structure using color histograms, template matching, pattern recognition, and/or OCR against a database of landmark objects…”);
the combination of Stein, Quoc, and Matsumura, does not explicitly disclose: 
matching the template image successively with the sequence of images of the at least one landmark based on the largest fitting rectangle. However, Toshihiro teaches this limitation (see at least Toshihiro Para 33: The imaging means images the periphery…multiple times at different timings… A mark object detection means detects an installation position of a mark object…in a captured image for each of a plurality of captured images…The variation calculation means calculates a variation between a plurality of captured images regarding an installation position of the mark…. When the variation calculated by the variation calculation means is less than or equal to a threshold value, the intersection guidance means guides the guidance intersection using the mark object.)
The combination of Stein, Quoc, Matsumura, and Toshihiro does not explicitly disclose:
determining a largest fitting rectangle fitting inside the shape figure. 
However, Campani teaches the limitation (see at least Campani Figure 3 Image C where the rectangles are around the shapes).


    PNG
    media_image2.png
    344
    498
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Stein, Quoc, Matsumura, and Toshihiro with Campani to include rectangles inside the shape figure based on the motivation to divide up the image into sub-domains and combine like sub-domains into one sub-domain for an object for later processing (see at least Matsumura Col 10) and to identify  and immediately recognize buildings vehicles and various landmarks (see at least Campani page 111 column 2 para 5).
	
Regarding claim 12, the combination of Stein, Quoc, Matsumura, Toshihiro, and Campani remains as applied to claim 11. Campani further teaches “the largest fitting rectangle is the largest fitting rectangle bounding the maximum height of the shape figure” (see at least Campani Figure 3 image C where the rectangles bound near the maximum height).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify method and system of Stein, Quoc, Matsumura, Toshihiro, and Campani to include bounding the maximum height of the shape figure based on the motivation to resize the rectangle to have the best fit of the shape figure (see at least Campani page “109” left Col first paragraph).

Regarding claim 13, the combination of Stein, Quoc, Matsumura, Toshihiro, and Campani remains as applied to claim 12. Stein further teaches a method and system  wherein:
the sequence of images is captured by the imaging device from multiple points of view on the source road (see at least Stein Col 5 L 35-52:"The cameras included on vehicle 200 as part of the image acquisition unit 120 may be positioned at any suitable location…provide a line of sight similar to that of the driver of vehicle…¶ Other locations for the cameras of image acquisition unit 120 may also be used. For example, camera 124 may be located on or in a bumper of vehicle 200. Such a location may be especially suitable for cameras having a wide field of view…the bumper camera and driver may not always see the same objects.”),
each of the sequence of images has at least a portion of the at least one landmark (see at least Stein Col 5 L 35-52),
a size of the at least one landmark corresponding to the at least portion is different in each of the sequence of images (see at least Stein Col 5 L 35-52).
The combination of Stein, Quoc, Matsumura, and Toshihiro does not explicitly disclose:
the largest fitting rectangle is resized on the basis of the size of the at least one landmark corresponding to the at least portion in each of the sequence of images.
However, Campani teaches this limitation (see at least figure 3 image C wherein the boxes are resized based on objects of interest). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Stein, Quoc, Matsumura, and Toshihiro with Campani to include the largest fitting rectangle is resized on the basis of the size of the at least one landmark corresponding to the at least portion in each of the sequence of images based on the motivation to resize the rectangle to have the best fit of the shape figure (see at least Campani page “109” left Col first paragraph).


Claims 7, 8, 9, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Quoc in view of Matsumura in view of Toshihiro in view of Ettinger Patent US 8,930,135 (hereinafter referred to as “Ettinger”).

Regarding claim 7, the combination of Stein, Quoc, Matsumura, and Toshihiro remains as applied to claim 1. Stein further teaches:
perform a voice over process to provide turn-by-turn navigation instructions for the stored one or more navigation routes (see at least Stein Col 14 L 60-63: “the instructions may be delivered audibly ( e.g., via one or more speakers associated with vehicle 200, via speaker 430 of mobile device400, or via earplug/speaker 530 associated with wearable device 500)").
The method and system of Stein, Quoc, and Matsumura does not explicitly disclose: “store the determined one or more navigation routes.” However, Toshihiro teaches this limitation (see at least Toshihiro Para 33: “An internal storage device is provided, such as a RAM 42 for storing route data when a route is searched…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Stein, Quoc, and Matsumura with Toshihiro to include store the determined one or more navigation routes based on the motivation to store searched routes for later retrieval or additional processing (see at least Toshihiro Para 33)
The method and system of Stein, Quoc, Matsumura, and Toshihiro does not explicitly disclose: “determining one or more navigation routes from the source road to each of one or more connecting roads using the at least one landmark as a reference point and the visibility distance as a reference distance based on the generated navigation data “. However, Ettinger teaches this limitation (see at least Ettinger Col 17 L 22-27: “…a highly visible landmark may be used for routing or route guidance even if the determined routing that utilizes that landmark entails a relatively small detour or a relatively small increase.” And Ettinger Col 23 L 5-16: “Some embodiments may allow, ... to determine landmark-based routing, for example, to determine a route from an origin to a destination based on availability of landmarks for routing purposes, based on visibility or quality of landmarks for routing purposes, or the like; to generate factual routing or route guidance, functional routing or route guidance, or predictive routing or route guidance…”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Stein, Quoc, Matsumura, and Toshihiro with Ettinger to include determining one or more navigation routes from the source road to each of one or more connecting roads using the at least one landmark as a reference point and the visibility distance as a reference distance based on the generated navigation data based on the motivation to generate navigational instruction based on whether a particular mapped entity is visible (see at least Stein Col 12 Lines 57-60).

Regarding claim 8, the combination of Stein, Quoc, Matsumura, Toshihiro, and Ettinger remains as applied to claims 7. Stein further discloses a system and method which:
recognizing one or more physical features of the at least one landmark from at least one of the sequence of images (see at least Stein Col 9 L 36-51: “Visual information that may be derived from the images may include nearly any visual aspect of a viewed object, including, for example, a color, size, or building material of a building; a color of an awning; the name of a recognized logo… The visual information may also include a recognized type designation for the object”); and
using the one or more recognized physical features of the at least one landmark as one or more references in the one or more navigation routes (see at least Stein Col 10 L 51-60: “As will be discussed further below, this information may be used to provide navigation instructions including visual information, such as 'tum left in 100 m just before the shop with the yellow awning’”).
Regarding claim 9, the combination of Stein, Quoc, Matsumura, Toshihiro, and Ettinger remain as applied to claims 8. Stein further teaches a method and system wherein:
a discernible color of the at least one landmark is recognized from at least one of the sequence of images…(see at least Stein Col 10 L 10-11: “Colors of objects in the field of view of cameras…may be determined in any suitable manner.”)
Stein further discloses, “prominent pixel intensities techniques” (see at least Stein Col 10 L 12-25: “which may employ cameras that are not full RGB cameras (e.g., cameras with only a red/clear sensor), such systems may…minimize mistakes in color identification, such as confusing blue with green. In operation, the target vehicle…is matched with a patch provided by the color camera in order to determine or confirm color information associated with the target vehicle”). Examiner notes that applicant discloses that prominent pixel intensities techniques require identifying if a landmark is primarily red.  Stein teaches identifying a prominent red color, therefore, this limitation is disclosed by Stein.
Regarding claim 16, the combination of Stein, Quoc, Matsumura, and Toshihiro remains as applied to claim 10. Stein further teaches:
perform a voice over process to provide turn-by-turn navigation instructions for the stored one or more navigation routes (see at least Stein Col 14 L 60-63: “the instructions may be delivered audibly ( e.g., via one or more speakers associated with vehicle 200, via speaker 430 of mobile device400, or via earplug/speaker 530 associated with wearable device 500)").
The method and system of Stein, Quoc, and Matsumura does not explicitly disclose: “store the determined one or more navigation routes.” However, Toshihiro teaches this limitation (see at least Toshihiro Para 33: “An internal storage device is provided, such as a RAM 42 for storing route data when a route is searched…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Stein, Quoc, and Matsumura with Toshihiro to include store the determined one or more navigation routes based on the motivation to store searched routes for later retrieval or additional processing (see at least Toshihiro Para 33).
The method and system of Stein, Quoc, Matsumura, and Toshihiro does not explicitly disclose: “determining one or more navigation routes from the source road to each of one or more connecting roads using the at least one landmark as a reference point and the visibility distance as a reference distance based on the generated navigation data “. However, Ettinger teaches this limitation (see at least Ettinger Col 17 L 22-27: “…a highly visible landmark may be used for routing or route guidance even if the determined routing that utilizes that landmark entails a relatively small detour or a relatively small increase.” And Ettinger Col 23 L 5-16: “Some embodiments may allow, ... to determine landmark-based routing, for example, to determine a route from an origin to a destination based on availability of landmarks for routing purposes, based on visibility or quality of landmarks for routing purposes, or the like; to generate factual routing or route guidance, functional routing or route guidance, or predictive routing or route guidance…”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Stein, Quoc, Matsumura, and Toshihiro with Ettinger to include determining one or more navigation routes from the source road to each of one or more connecting roads using the at least one landmark as a reference point and the visibility distance as a reference distance based on the generated navigation data based on the motivation to generate navigational instruction based on whether a particular mapped entity is visible (see at least Stein Col 12 Lines 57-60).

Regarding claim 17, the combination of Stein, Quoc, Matsumura, Toshihiro, and Ettinger remains as applied to claim 16. Stein further discloses a system and method which:
recognizing one or more physical features of the at least one landmark from at least one of the sequence of images (see at least Stein Col 9 L 36-51: “Visual information that may be derived from the images may include nearly any visual aspect of a viewed object, including, for example, a color, size, or building material of a building; a color of an awning; the name of a recognized logo… The visual information may also include a recognized type designation for the object”); and
using the one or more recognized physical features of the at least one landmark as one or more references in the one or more navigation routes (see at least Stein Col 10 L 51-60: “As will be discussed further below, this information may be used to provide navigation instructions including visual information, such as 'tum left in 100 m just before the shop with the yellow awning’”).
Regarding claim 18, the combination of Stein, Quoc, Matsumura, Toshihiro, and Ettinger remain as applied to claim 17. Stein further teaches a method and system wherein:
a discernible color of the at least one landmark is recognized from at least one of the sequence of images…(see at least Stein Col 10 L 10-11: “Colors of objects in the field of view of cameras…may be determined in any suitable manner.”)
Stein further discloses, “prominent pixel intensities techniques” (see at least Stein Col 10 L 12-25: “which may employ cameras that are not full RGB cameras (e.g., cameras with only a red/clear sensor), such systems may…minimize mistakes in color identification, such as confusing blue with green. In operation, the target vehicle…is matched with a patch provided by the color camera in order to determine or confirm color information associated with the target vehicle”). Examiner notes that applicant discloses that prominent pixel intensities techniques require identifying if a landmark is primarily red.  Stein teaches identifying a prominent red color, therefore, this limitation is disclosed by Stein.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Quoc in view of Matsumura in view of Toshihiro.
Regarding claim 19, Stein discloses:
 identifying at least one landmark located along a source road in the geographical location from a source image captured by an imaging device” (see at least Stein Col 2 L 31-45:“…a method for generating and delivering navigational information, …using the one or more processing devices to derive, from the plurality of images, visual information associated with at least one object in the environment…”);and
segmenting the source image (see at least Stein Col 14 L 12-22: “…navigation system 100 may search for visually detected structures…If such a structure is located, processing unit 110 may…classify the structure using color histograms, template matching, pattern recognition, and/or OCR against a database of landmark objects…”);and
generating navigation data based on the…visibility distance (see at least Stein Col 14 L 14-53:“In some embodiments, navigation system 100 may test for whether a particular object should be visible to a user before issuing instructions including visual information regarding the particular object...In some embodiments, processing unit 110 could develop navigational instructions referencing the mapped entity…” and Stein Col 13 L 19-27:“…in some embodiments, processing unit 110 may be configured to use map data to identify at least one mapped entity and…If the mapped entity is visible to the user, processing unit 110 may include in the determined one or more instructions at least one reference to the mapped entity.”
Stein fails to explicitly disclose using a deep learning model to identify a segmentation mask, but Stein does teach navigation system 100 may search for visually detected structures located at the target distance. (see at least Stein Col 14 Lines 13-14). Quoc teaches in a similar field of landmark based navigation using a deep learning model to identify a segmentation mask  (see at least Quoc page 2 section 2.2 para 1: “The feature extraction is based on the MFM mechanism and lateral competition. The former is developed by extracting and extending the SAART’s topdown memory feedback facilitation and inhibition modulation [7], to cope with real-time visual landmark recognition in cluttered background. The mechanism uses memory filters associated with the active memory template to selectively enhance the selection of the desired information, while discarding the insignificant data from the bottom-up edge input in order to improve the performance of the extraction process.”; Here a SAART neural network [deep learning] is used identify landmarks by creating filters (such as the LEA filter of Figure 2 element (d) [segmentation mask]).

    PNG
    media_image1.png
    529
    768
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stein with Quoc to include a deep learning model to identify a segmentation mask based on the motivation to detect structures at a target distance and classify the structures to provide appropriate instructions (see at least Col 14 Lines 13-18) and to do so in real-time (see at least Quoc page 2, column 1 lines 8-12). 
The combination of Stein and Quoc fails to explicitly disclose:
generating a template image based on the segmentation mask and a street image of the at least one landmark, wherein the street image comprises a 2D footprint of the at least one landmark falling within a field-of-view of the imaging device;
matching the template image successively with a sequence of images of the at least one landmark to determine a confidence score for each image in the sequence of images;
identifying a first image from the sequence of images whose confidence score is below a predetermined threshold; and
calculating a visibility distance of the at least one landmark based on the source image and the second image,
however, Matsumura teaches these limitations.
Matsumura teaches:
generating a template image based on the segmentation mask and a street image of the at least one landmark, wherein the street image comprises a 2D footprint of the at least one landmark falling within a field-of-view of the imaging device (see at least Matsumura Col 13 L 16-23: ““Based on the line data remaining after elimination of occluded lines, the CG image is divided into sub-domains…fig 10 shows an example wherein the CG image is divided into a plurality of sub-domains”);
matching the template image successively with a sequence of images of the at least one landmark to determine a confidence score for each image in the sequence of images (see at least Matsumura Col 13 L 24-31:”After the process of dividing the CG image into sub-domains is completed, the control section 8B instructs the label information preparation section 6B to correlate the sub-domains of the CG image with the sub-domains of the sight image. The label information preparation section 6B correlates the sub-domains of the CG image with the sub-domains of the sight image by means of template matching.”);
identifying a first image from the sequence of images whose confidence score is below a predetermined threshold (see at least Matsumura Col 13 L 24-31) and
calculating a visibility distance of the at least one landmark based on the source image and the second image (see at least Matsumura Col 22-23 L 67-4:“The distance information acquiring section 13B determines the distances (depth values) from the second image to each point in the first image for each sub-domain. The control section 8E stores the collected information as a sight image file.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in the combination of Stein and Quoc to use “generating a template image”, “matching the template with a sequence of images”, identifying a first image”, and “calculating a visibility distance” based on the motivation to improve the recognition and classification of objects for template matching (see at least Stein col 14 lines 15-18) and to recognize any target objects at the relevant target distance (see at least Stein col 14 lines 6-8) based on what actual scenery is in view of a video image (see at least Matsumura Col 1 Lines 61-67). 
Matsumura further teaches acquiring images every second or based on a GPS location and Stein teaches comparing two images for a depth measurement. However, the combination of Stein, Quoc, and Matsumura fails to explicitly disclose selecting a second image from the sequence of images, that is immediately preceding the first image in the sequence of images, wherein the confidence score of the second image is above the predetermined threshold and at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: identify at least one landmark located along a source road in the geographical location from a source image captured by an imaging device. However, Toshihiro teaches selecting a second image from the sequence of images, that is immediately preceding the first image in the sequence of images, wherein the confidence score of the second image is above the predetermined threshold (see at least Toshihiro Para 33:“The imaging means images the periphery…multiple times at different timings…A mark object detection means detects an installation position of a mark object…in a captured image for each of a plurality of captured images…The variation calculation means calculates a variation between a plurality of captured images regarding an installation position of the mark….  When the variation calculated…is less than or equal to a threshold value, the intersection guidance means guides the guidance intersection using the mark object.”) and at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: identify at least one landmark located along a source road in the geographical location from a source image captured by an imaging device (see at least Toshihiro Para 13: “Further, in the computer program according to claim 7, a guidance route setting function…and an imaging function…A mark object detection function for detecting an installation position of a mark object (53)…included in the captured image for each of a plurality of captured images (61) imaged by the imaging function”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stein, Quoc, and Matsumura with Toshihiro to include selecting a second image and non-transitory computer- readable storage medium based on the motivation to correspond points from one image to a second image (see at least Stein Col 11 Lines 23-26) and to prevent erroneous detection of an objects that are not good for navigation (see at least Toshihiro para 94).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Quoc in view of Matsumura in view of Toshihiro in view of Campani.
Regarding claim 20, the combination of Stein, Quoc, Matsumura, and Toshihiro remains as applied to claim 19. Stein further discloses a method and a system comprising:
	determining a shape figure of the at least one landmark in the template image (see at least Stein Col 14 L 12-22: “…navigation system 100 may search for visually detected structures located at the target distance. If such a structure is located, processing unit 110 may attempt to classify the structure using color histograms, template matching, pattern recognition, and/or OCR against a database of landmark objects…”);
the method of Stein, Quoc, Matsumura, and Toshihiro does not explicitly disclose: 
matching the template image successively with the sequence of images of the at least one landmark based on the largest fitting rectangle. However, Toshihiro teaches this limitation (see at least Toshihiro Para 33: The imaging means images the periphery…multiple times at different timings… A mark object detection means detects an installation position of a mark object…in a captured image for each of a plurality of captured images…The variation calculation means calculates a variation between a plurality of captured images regarding an installation position of the mark…. When the variation calculated by the variation calculation means is less than or equal to a threshold value, the intersection guidance means guides the guidance intersection using the mark object.)
The method and system of Stein, Quoc, Matsumura, and Toshihiro does not explicitly disclose:
determining a largest fitting rectangle fitting inside the shape figure. 
However, Campani teaches large rectangles fitting shape figures (see at least Campani Figure 3 Image C where the rectangles are around the shapes).


    PNG
    media_image2.png
    344
    498
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Stein, Quoc, Matsumura, and Toshihiro with Campani to include rectangles inside the shape figure based on the motivation to divide up the image into sub-domains and combine like sub-domains into one sub-domain for an object for later processing (see at least Matsumura Col 10) and to identify  and immediately recognize buildings vehicles and various landmarks (see at least Campani page 111 column 2 para 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prehofer (US Publication Number 2010/0125406) discloses a method, apparatus, and computer program product to provide points of interest navigation services along a route. Hautiere (US Publication Number 2008/0137911) discloses an invention to determine visibility distance in a landscape. Stein (US Publication Number 2014/0372020) teaches using depth mapping to find the distance of object in landmark based navigation to see where they are in reference to a target location. Stein (US Publication Number 2017/0322043) published 11/9/2017 teaches using depth mapping to find the distance of object in landmark based navigation to see where they are in reference to a target location, e.g. a turn at a crossroads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663